Citation Nr: 1514336	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for thoracic outlet syndrome with
decreased sensation and strength of the right upper extremity. 

2. Entitlement to an initial rating. in excess of 20 percent for brachial plexus
neuropathy of the left upper extremity.

3. Entitlement to an initial rating in excess of 20 percent for right lower extremity
radiculopathy.

4. Entitlement to an initial rating in excess of 20 percent for left lower extremity
radiculopathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
March 2009, June 2009, and February 2012 decisions of the ROs in St. Louis, Missouri and Denver, Colorado.  Jurisdiction has been transferred to Fort Harrison, Montana.

In June 2012, the Veteran testified at a hearing before the undersigned.  A transcript
of the hearing is of record.

In June 2013, the Board remanded the claims for further development.  That development having been completed, the claims are now ready for adjudication. 

Of note, in the June 2013 Remand, the Board also directed the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) regarding the issue of entitlement to a rating in excess of 20 percent for bilateral first thoracic rib resection.  In January 2014, the AOJ issued the SOC as requested but the Veteran did not perfect an appeal with respect to the issue.  As such, that issue is not presently on appeal. 

Regarding the claim for a higher rating for the right upper extremity, the claim was initially characterized as entitlement to a rating in excess of 20 percent.  However, the 40 percent disability rating was restored in the June 2013 Board decision and as such, the right upper extremity has been rated as 40 percent disabling for the entire period on appeal.  Thus, the Board has recharacterized the claim as shown on the title page above to more accurately reflect the present appeal.    

Although the 40 percent disability was restored for the right upper extremity disability, and higher initial ratings were granted for the lower extremities during the pendency of the appeal, inasmuch as higher ratings for the disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2014, the Veteran submitted additional evidence in support of his claims for higher initial ratings of the lower extremities.  The evidence consists of laboratory results that support his earlier arguments that he does not have diabetes mellitus, type II, and as such, all of his lower extremity symptoms should be attributed to his service-connected radiculopathy rather than non-service connected diabetes.  The Veteran did not expressly waive his right to review of the evidence by the AOJ; however, the evidence is duplicative of arguments already reviewed by the AOJ.  Additionally, in the accompanying correspondence, he indicated his desire that the Board reach a resolution to the claims without any further evidence or testimony from him, which appears to be an implicit waiver of review by the AOJ.  Further, the Board herein assigns the Veteran the full benefit of the doubt with respect to attributing his lower extremity symptoms to his service-connected radiculopathy without reaching the issue of whether the Veteran has diabetes with peripheral neuropathy.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As such, the laboratory results received by the Board in October 2014 have no bearing on the claims at issue.  It follows that the Board may consider the additional evidence in the first instance herein and that a remand to the AOJ for such consideration accordingly is unnecessary and undesired.  See 38 C.F.R. § 20.1304(c).

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated to August 2013 not found in the VBMS file.  These records were reviewed by the AOJ in the January 2014 supplemental statement of the case.  The remaining documents in Virtual VA are duplicative of those in VBMS.  


FINDINGS OF FACT

1.  Manifestations of the Veteran's thoracic outlet syndrome of the right upper extremity demonstrate no more than moderate incomplete paralysis.

2.  Manifestations of the Veteran's brachial plexus neuropathy of the left upper extremity demonstrate no more than moderate incomplete paralysis.

3.  The Veteran's radiculopathy of the right lower extremity is no more than moderately disabling. 

4.  The Veteran's radiculopathy of the left lower extremity is no more than moderately disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for thoracic outlet syndrome of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8513 (2014).

2.  For the entire period on appeal, the criteria for an initial rating of 30 percent, but no higher, for brachial plexus neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8513 (2014).

3.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As defined by law and regulation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice must inform the claimant of any information and evidence not of record that: (1)  is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Relevant to the claims for increased initial ratings of the lower extremities as well as the left upper extremity, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection for the lower extremities as well as the left upper extremity were granted and initial ratings were assigned in the March 2009 and June 2009 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Regarding the claim for an increased rating for the Veteran's thoracic outlet syndrome of the right upper extremity, the Board finds that VA has satisfied its duty to notify the Veteran.  In this regard, the May 2012 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Although the May 2012 notice was sent after the February 2012 rating decision at issue, the Board finds this error non-prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  After the notice was provided the case was re-adjudicated in the January 2014 supplemental statement of the case.  See Pelegrini, 18 Vet. App. 112; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).  

In light of the above, the Board finds that all notices required by the VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice. 

Relevant to the duty to assist, the Veteran's available service treatment and personnel records, as well as his post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Additionally, the Board notes that VA is obliged to provide a VA medical examination and/or obtain a medical opinion based upon a review of the evidence of record if it is determined that such examination/opinion is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran was afforded VA examinations in August 2007, April 2009, October 2011, and October 2013 assessing the current nature, extent, and severity of his service-connected left upper extremity disability.  The August 2007 examination also addressed the service-connected right upper extremity.  An examination in June 2010 was also undertaken prior to the period on appeal, primarily for the right upper extremity, but also addressed the left upper extremity and both lower extremities.  The October 2011 and October 2013 VA examinations also assessed the severity of the right upper extremity disability.  Examinations dated in August 2007, October 2011, and October 2013 also addressed the current nature, extent, and severity of his service-connected lower extremity disabilities.  

In accordance with the June 2013 Remand directives, the Veteran was provided with the October 2013 VA examination in order to assess the current nature, extent, and severity of his service-connected upper and lower extremity disabilities.  The Board finds that the October 2013 VA examination report includes an interview with the Veteran, a review of the record, and a complete examination addressing the relevant rating criteria, and an explanation for all opinions provided.  The Board acknowledges the Veteran's contention that the October 2013 VA examiner did not follow the Remand directives which requested that the Veteran be permitted to use exercise equipment for a few minutes in order to observe the Veteran's function during a flare-up.  However, the Board has reviewed the October 2013 VA examination report and notes that the examiner explained that such exercises were not necessary because the Veteran's statements regarding his symptoms during a flare-up were credible.  The examiner considered the Veteran's reported symptoms when assessing the severity of the Veteran's upper and lower extremity disabilities.  Further, the VA examiner reviewed the medical records at the time that he wrote the report, even if he did not have the medical records at the time of the examination.  Thus, the Board has considered the Veteran's February 2014 statement regarding the alleged insufficiencies of the October 2013 VA examination; however, the Board finds that the examiner substantially complied with the June 2013 Remand directives.  

The Board is also satisfied that the AOJ has substantially complied with the Board's June 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

In this case, in June 2013, the Board directed the AOJ to obtain any outstanding VA treatment records for the Veteran's upper and lower extremity disabilities and to afford the Veteran for a VA examination assessing the current severity of these disabilities.  Such treatment records were obtained and associated with the file.  Additionally, in October 2013, the Veteran supplied treatment records that he felt were relevant to resolution of the claims and reported that he had no other treatment records to submit.  Then, in response to the February 2014 SSOC, the Veteran submitted his SSOC response indicating that he had additional evidence or argument to submit.  Later that same month, he submitted additional argument indicating why he believed the October 2013 VA examination report was inadequate.  As discussed above, the Board has addressed his arguments and finds the October 2013 VA examination report to be adequate for rating purposes.  Further remand for another VA examination would serve no useful purpose as the Veteran has indicated that he desires the Board to have the "matter finally resolved in the most expeditious manner possible."  See October 2014 statement. 
Additionally, in June 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the severity of the Veteran's disabilities and the location of any relevant treatment records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that the examinations to date had not adequately tested the Veteran during periods of exacerbation and such exacerbation was predictable and capable of being brought on with just a few minutes of exercise on equipment that the Veteran testified he had seen at the VA medical center, the Board remanded the claims for another VA examination.  In accordance with the remand, the Veteran was afforded a VA examination in October 2013, which as explained above, the Board finds adequate.  Additionally, testimony during the hearing did not reveal any outstanding records.  Further, pursuant to its June 2013 Remand, the Board obtained outstanding VA treatment records.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board acknowledges that additional VA treatment records were associated with the claims file after the Veteran's claims were last adjudicated by the AOJ in a January 2014 Supplemental Statement of the Case.  Specifically, in October 2014, the Veteran submitted laboratory reports indicating a normal glucose and A1c levels in support of his argument that all of his lower extremity symptoms are attributable to his service-connected radiculopathy and not non-service connected diabetes.  The Board also notes that, to date, the Veteran has not expressly waived AOJ consideration of this evidence although he did indicate that he hoped the Board would resolve his claim "in the most expeditious manner possible."  See October 2014 statement.  Significantly, the Board finds that in a situation such as this where it is not possible to distinguish symptoms attributable to service-connected and non-service connected disabilities, the Board will consider all of the symptoms as attributable to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   As explained below, the Board has afforded the Veteran the benefit of the doubt in assigning all of his lower extremity complaints to the service-connected radiculopathy.  Therefore, the Board finds that the lab reports have no bearing on the present claims and a remand to the AOJ for issuance of a Supplemental Statement of the Case is not necessary as the Board finds no prejudice to the Veteran in proceeding to the merits of this claim.  See 38 C.F.R. § 20.1304(c).

Thus, the Board finds that VA has fully satisfied its duties to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, although all of the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

	a.  Upper extremities

The AOJ has labeled the right upper extremity disability as thoracic outlet syndrome (TOS) and the left upper extremity as brachial plexus neuropathy; however, the Veteran has offered sworn testimony that the disabilities are essentially the same and both stem from the incurrence of TOS in service.  T. page 4.  A June 2010 EMG report also indicates that brachial plexus neuropathy and thoracic outlet syndrome are synonymous.  The Veteran's right and left upper extremity disabilities are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8513. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  In this case, the Veteran is right-handed.  His right arm is therefore, his major extremity and his left arm is his minor extremity.

Under Diagnostic Code 8513, a 20 percent evaluation is warranted for mild incomplete paralysis of all radicular groups of the upper extremity.  Disability ratings of 30 percent and 40 percent are warranted for moderate incomplete paralysis of the minor and major limbs, respectively.  Disability ratings of 60 percent and 70 percent are warranted for severe incomplete paralysis of the minor and major limbs, respectively.  Disability ratings of 80 percent and 90 percent are warranted for complete paralysis of the minor and major limbs, respectively. Neuritis and neuralgia of the median nerve are rated under Diagnostic Codes 8615 and 8715 are evaluated using the same rating criteria as Diagnostic Code 8513.  38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613, 8713 (2014).

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Regarding the right upper extremity claim, a brief history of the disability rating is warranted.  The Veteran was diagnosed with bilateral thoracic outlet syndrome (TOS) in service and underwent surgery to remove his first thoracic ribs, bilaterally.  He was initially granted service connection for a history of TOS status post surgical rib resection, bilateral, first thoracic ribs, in April 1983.  The disability was rated as 20 percent disabling from February 1982.  Subsequently, in January 1985, the RO determined that the Veteran should have been granted separate ratings for multiple residuals of the bilateral rib resections.  The January 1985 rating decision assigned a 20 percent disability rating from February 1982, for the right upper extremity disability as TOS with decreased strength and sensation in the right upper extremity.  

The Veteran filed a claim for an increased rating in August 2009.  A rating decision issued in July 2010 granted the claim and an increased the rating to 40 percent, effective in August 2009, the date of the claim for increase.  The Veteran did not appeal the rating.  

In October 2010, the Veteran submitted a letter and evidence in support of the claims for higher initial ratings for the left upper extremity and bilateral lower extremities.  In the letter, the Veteran also expressed his contention that he was entitled to a "severe" rating for the right upper extremity.  The medical evidence supplied with the letter consisted of a September 2010 private nerve conduction study that addresses all of the extremities, including the right upper extremity.  

In October 2011, the Veteran underwent a periodic VA examination which gave rise to a reduction of the right upper extremity disability rating, which has since been restored.  In February 2012, the RO reduced the rating evaluation from 40 percent to 20 percent, effective October 13, 2011, the date of the VA examination.  The narrative of the February 2012 rating decision also discussed the AOJ's determination that a rating in excess of 20 percent was not warranted.  The Veteran filed his notice of disagreement in March 2012 and explained that he disagreed with the reduction and that he was entitled to a rating in excess of 20 percent.  The AOJ issued a statement of the case with respect to the reduction as well as entitlement to an increased rating, in May 2012.  The Veteran expressed his intention to appeal both determinations in his June 2012 Appeal Form 9.  In the June 2013 Board decision, the Board restored the 40 percent disability rating and remanded the increased rating claim for further development.  As the restoration of the 40 percent disability rating was not an award of the maximum possible rating, the claim for an increased rating remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the left upper extremity, the Veteran was granted service connection for the left upper extremity disability in June 2009 and the disability was initially rated as 20 percent disabling, effective in October 2006.  The Veteran disagreed with the assigned initial rating.  Thus, the issue regarding the left upper extremity disability is whether the Veteran is entitled to an initial rating in excess of 20 percent.  
  
For the reasons explained below, the Board finds that the upper extremities should both be rated as moderately disabling, but no higher, as only moderate incomplete paralysis of the bilateral upper extremities has been shown.  In this regard, a rating in excess of 40 percent for the right upper extremity disability is not warranted at any time pertinent to the appeal.  With respect to the left upper extremity, an initial rating of 30 percent, but no higher, is warranted for the entire period on appeal.     

During his hearing before the Board, the Veteran offered sworn testimony that his right upper extremity warranted a rating of 40 percent, and his left upper extremity warranted a 30 percent rating, representing moderate incomplete paralysis in both upper extremities.  T. page 9.  In a February 2014 written statement, he noted that his upper extremity disabilities should be rated at least 40 percent (right) and 30 percent (left) for moderate disability, or 70 percent (right) and 60 percent (left) for severe disability.  Of note, he did not indicate that his symptoms had worsened since the June 2012 hearing but rather was simply stating his contentions with respect to the appropriate ratings to be assigned. 

Following review of the evidence of record, the Board finds that manifestations of severe incomplete paralysis, or complete paralysis, of the upper extremities, have not been shown at any time during the period on appeal.  In reaching this conclusion, the Board has considered all of the evidence of record, including but not limited to, the Veteran's reports to VA and private treatment providers, reports to the VA examiners during the August 2007, April 2009, June 2010, October 2011 and October 2013 VA examinations, sworn statements during the June 2012 hearing, written statements, and medical journal articles submitted in support of his claims.  

Throughout the entire appeal period, the Veteran has consistently reported that his arms feel heavy and that he has a dull aching pain in the upper extremities and that those symptoms seemed to be exaggerated any time he holds his arms at, or above, shoulder level.  See August 2007, June 2010, October 2011, and October 2013 VA examination reports as well as written statements, and the June 2012 hearing transcript.  The Veteran has also consistently reported decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength.  See e.g. August 2007 VA examination report.  He has also reported that dropping things becomes more noticeable the longer he uses his arms and hands.  See October 2011 and October 2013 VA examination reports as well as written statements, and the June 2012 hearing transcript.  He reported that he can type on a keyboard but cannot do manual dexterity types of things with his hands.  He further testified that to the extent that he can do something, after 15 minutes of doing the activity, his ability is dramatically reduced and his ability goes away quickly.  T. pages 9-10.  

Further, during the October 2013 VA examination, he also reported difficulty driving with his arms held at the 10 o'clock  and 2 o'clock positions, as well as difficulty with any task that requires holding his arms up, such as changing a light bulb.  The October 2013 VA examiner indicated that these difficulties represented a positive EAST test for both upper extremities.  

The October 2013 VA examiner attributed the Veteran's decreased grip strength as well as the penmanship complaints, to carpal tunnel syndrome.  EMG testing reveals carpal tunnel syndrome bilaterally.  See EMG tests conducted in June 2010 and August 2010.  The Veteran contends that his upper extremity symptoms are due to the service-connected thoracic outlet syndrome and not non-service connected carpal tunnel syndrome.  He has provided medical journal articles to support his argument.  Specifically, an article entitled "Thoracic Outlet Syndrome" authored by Dr. Richard J. Sanders noted that "[t]he most frequent complaints [of TOS] are numbness and tingling in the fingers; pain in the neck, shoulder, and arm; headaches in the back of the head; weakness of the arm and dropping things from the hand; worsening of the symptoms when elevating the arm to do such things as comb or blow dry one's hair or drive a car; and coldness and color changes in the hand." (Emphasis added).  Another article from a journal entitled "OrthoInfo" indicated that symptoms of thoracic outlet syndrome include pressure on nerves that "may cause a vague, aching pain in the neck, shoulder, arm, or hand.  It
may also cause pain, numbness, or tingling on the inside of the forearm and the fourth and fifth fingers of the hand. Weakness may make your hand clumsy."  He also submitted an excerpt from a book entitled "Diagnosing thoracic outlet syndrome" by Charles O. Brantigan, M.D., FACS, FCCP and David B. Roos, M.D., FACS, FCCP.  Drs. Brantigan and Roos explained that symptoms can include 
"numbness, with or without tingling, and predominate in the fingers, sometimes in the entire hand.  The small and ring fingers, or the index, long, and ring fingers
may be specifically involved, depending on the nature of the compression.  The whole arm may "go to sleep" at times, particularly when the patient is sleeping or working with the arm elevated."  

Additionally, an August 2010 private nerve conduction study noted only "very-mild median neuropathy at the wrist," on the left side.  The impression was that the "studies were otherwise unremarkable and showed no clear evidence for other peripheral neuropathy, brachial plexopathy, cervical radiculopathy or myopathy."  (Emphasis added).  In other words, to the extent that another neuropathy is superimposed on the service-connected left upper extremity disability (i.e., carpal tunnel syndrome), such is very mild.  Further, Drs. Brantigan and Roos noted in their book that EMG/NCV studies are "used primarily to rule out other peripheral neuropathies, rather than to rule in TOS."  They explained that the studies are limited by the difficulties in placement of the electrodes in order to test for TOS.  

Based on the competent evidence that indicates that TOS may cause decreased grip strength, the October 2013 VA examiner's comment that carpal tunnel syndrome and thoracic outlet syndrome can have overlapping symptoms, and the August 2010 private physician's notation that any left upper extremity carpal tunnel syndrome is very mild, the Board finds that it is not clear whether the Veteran's symptoms of dropping things and decreased grip strength is due to the service-connected disabilities or carpal tunnel syndrome.  In such situations where it is impossible to distinguish whether the symptom is due to a service-connected disability or a non-service connected disability, the Board must afford the Veteran the benefit of the doubt.  Therefore, in this case, the Board attributes all of the Veteran's upper extremity symptoms to his service-connected upper extremity disabilities, bilaterally.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

However, even attributing all of the Veteran's upper extremity symptoms to his service-connected TOS and brachial plexus neuropathy, the Board finds that these symptoms merely support ratings for moderate incomplete paralysis but do not support a finding of severe incomplete paralysis or complete paralysis.  The Board has considered the Veteran's statements to the June 2010 VA examiner that he has flare-ups approximately 60 times per month and that they last for an hour at time.  Significantly, despite the report of frequent flare-ups, however, no muscle atrophy or loss of muscle tone has been shown in either upper extremity.  See e.g., August 2007, June 2010, October 2011, and October 2013 VA examination reports, which expressly found no muscle atrophy.  Further, although the June 2010 VA examination was primarily undertaken for evaluation of the right upper extremity, the examiner noted that the circumference of both arms was the same.  The examiner also noted that there was no muscle atrophy in any extremity.

The findings regarding the lack of muscle atrophy or loss of muscle tone are significant because loss of muscle would indicate that the Veteran was not using the muscles and therefore, was much more severely affected by the service-connected disabilities.  Here, however, the Veteran is able to use both upper extremities such that he has no atrophy.  

Further, no limitation of motion has been noted with respect to the Veteran's ability to move his fingers and both thumbs.  See June 2010 VA examination report.  The June 2010 VA examiner also noted that the Veteran had full finger extensor strength to resistance of all fingers and thumbs, bilaterally.  The examiner noted that the Veteran was able to touch the pads of all fingers to the pads of thumb without difficulty.  The examiner also found that there was adequate strength for pushing, pulling, and twisting, probing, writing, touching, and expression.  The examiner noted that there was no apprehension with evaluation and that the Veteran's dexterity was good when picking up penny, paper clip, and/or bolt.  The examiner noted that the Veteran's joint function was not limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Grip strength was noted to be 4/5 on the right and 5/5 on the left.

The Board acknowledges the Veteran's sworn testimony that when tested for muscle strength, such as tests where the VA examiner asked him to push or pull, the Veteran was competitive and would try hard to do push or pull as asked, but that if he had been tested using the "elevated arms stress test" (EAST), he would not have had the same amount of strength.  T. page 8.  The Board has also considered the September 2010 private examination report from Dr. J.G. who noted that the Veteran had "normal bilateral grip strength when first tested; however, significantly decreased strength - and especially fine motor control - in both hands, worse on the left, when 120 seconds into the EAST testing."

Further, the Board acknowledges that the October 2013 VA examiner found a positive EAST test.

The Board acknowledges that bilateral reflexes have been found to be absent during the entire appeal period.  See September 2010 private report from Dr. J.G. However, the Board finds that the lack of reflexes also supports the currently-assigned rating for moderate disability but does not indicate that a rating for severe upper extremity disability is warranted.

In this case, even though some motor loss has been shown and competent and credible statements regarding decreased strength have been considered, no muscle atrophy has been shown.  See e.g. June 2010, October 2011, and October 2013 VA examination reports.  The Board places a high probative value on the findings regarding muscle atrophy, or the lack thereof.  Therefore, the Board finds that the "moderate" disability rating encompasses the limited use that the Veteran experiences.  

In reaching this conclusion, the Board acknowledges the Veteran's consistent complaints of bilateral motor loss symptoms, including dropping items, losing strength in the upper extremities when working above his head, and feeling dullness in his arms when driving, for the entire period on appeal.  The Board finds the Veteran's statements regarding his upper extremity symptoms to be credible; however, the Board finds they do not support a finding of more than moderate disability in the upper extremities.  

Higher ratings are not warranted under any analogous diagnostic codes.  In this regard, moderate severity is rated as 40 percent disabling for a dominant hand/arm, and 30 percent for the minor hand under DCs 8510 (upper radicular group), 8511 (middle radicular group), and 8512 (lower radicular group).  Disability ratings are even less for diagnostic codes relevant to moderate severity of the radial nerve, medial nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and long thoracic nerve. 

In summary, the Board finds that the Veteran's statements regarding his symptoms, including motor loss, as well as the objective findings of record support the currently-assigned 40 percent rating for the right upper extremity.  The Board finds that the evidence supports an initial 30 percent disability rating, but no higher, for moderate incomplete paralysis of the left (minor) upper extremity.  As severe incomplete paralysis has not been shown at any time for either upper extremity, higher ratings are not warranted for either upper extremity disability at any time, and staged ratings are not for application. 
 
	b.  Lower extremities

In this case, the Veteran was granted service connection for left and right lower extremity radiculopathy associated with service-connected lumbar spine disability, in March 2009.  Both lower extremity disabilities were initially rated as 10 percent disabling, effective in October 2006.  While the claims were on appeal, an April 2010 rating decision increased the ratings to 20 percent, representing moderate incomplete paralysis, effective for the entire period on appeal.  Thus, the issue is whether the lower extremity disabilities are more than 20 percent disabling.  For the reasons explained below, the Board finds that they are not.  

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Having reviewed all of the evidence of record, including but not limited to, the Veteran's statements made during pertinent VA examinations in August 2007, April 2009, June 2010, October 2011, and October 2013, as well as reports to private and VA physicians, findings of private and VA physicians, the Veteran's sworn testimony and written statements, the Board finds that the evidence of record supports the currently-assigned ratings for moderate incomplete paralysis of the lower extremities, but does not support higher ratings.  

Specifically, the Board acknowledges the Veteran's contentions that his lower extremity disabilities are manifested by more than merely sensory symptoms.  The Veteran has consistently reported that he also has motor loss and that he has decreased strength following use of the lower extremities.  During his June 2012 hearing before the Board, the Veteran reported motor loss symptoms in both lower extremities as follows: his toe sometimes digs in while he walks, his strength is gone after using his legs, he cannot walk long distances such as walking around the VA building three times.  See T. pages 9-10.  He further contends that consistent findings of absent or diminished ankle reflexes supports a finding of motor loss, and a corresponding increased rating.  See June 2007 private examination as well as VA examination reports dated in August 2007, April 2009, June 2010, October 2011, October 2013, and a September 2010 private examination report, all noting absent or diminished ankle reflexes.  

As an initial matter, the Board gives the Veteran the benefit of the doubt with respect to the absent or diminished ankle reflexes and attributes the same to the service-connected radiculopathy.  The October 2013 VA examiner also explained that the Veteran's ankle reflexes, which were absent in October 2011 and in October 2013, were more likely due to age-related neuroanatomical degeneration, metabolic syndrome and new onset diabetes.  The Veteran argues that he does not actually have diabetes and that the absent ankle reflexes demonstrate that he has more than merely sensory manifestations in the lower extremities.  See T. page 5; see also statements dated in February 2014 and October 2014.  Moreover, he contends that the absent ankle reflexes demonstrate motor loss in the lower extremities.   See T. page 9; see also February 2014 statement.  

The Board observes that there is conflicting evidence regarding the diagnosis of diabetes and any resulting peripheral neuropathy.  In this regard, a VA lab report dated in September 2014 contained a physician's statement that the Veteran's glucose and A1c values "[d]o not look like diabetic numbers to me."  Given the conflicting evidence, it is not clear whether the Veteran's absent ankle reflexes (i.e. motor loss) are due to his service-connected radiculopathy or non service-connected metabolic disorder, including diabetes.  As discussed in the Introduction above, in situations where it is impossible to distinguish whether a symptom is due to the service-connected disability or a non-service connected disability, the Board must afford the Veteran the benefit of the doubt.  Therefore, as there is some dispute about the accuracy of the diabetes diagnosis in this case, the Board attributes all of the Veteran's lower extremity symptoms to his service-connected bilateral radiculopathy.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

Unfortunately, even assigning all of the symptoms to the Veteran's service-connected radiculopathy, the Board finds that the Veteran's left and right lower extremity radiculopathy does not warrant ratings in excess of 20 percent, for either extremity, at any time on appeal.  While the Board finds that the Veteran has some motor loss, the Board finds that such motor loss is addressed by the currently-assigned moderate disability rating for each lower extremity.  

In reaching this conclusion, the Board acknowledges that Veteran experiences some motor loss as he reports that his great toe occasionally drags and that his lower extremity muscles tire easily.  See e.g., October 2011 VA examination report.  The Board has also considered that he has some footdrop when he is most symptomatic.  Id.  However, such motor loss has not resulted in muscle atrophy.  See VA examination reports dated in August 2007, June 2010, October 2011, and October 2013, which all noted that there was no muscle atrophy.  

Further, a private August 2010 evaluation from Dr. J.G. noted only mild changes in the lower extremity muscles.  The private physician did not indicate that there was any muscle atrophy.  The Board acknowledges that none of the VA examination reports captured the Veteran's disability picture after he had exercised for a few minutes (i.e. during a period of exacerbation) and that thus, his muscle strength may not have been assessed at its most decreased state; however, as explained above, the October 2013 VA examiner found such exercise was not necessary and that the Veteran's statements regarding his symptoms were credible.  Even based on the Veteran's reported statements, the October 2013 VA examiner found no more than mild lower extremity disability. 

The Board finds it significant that the regulation identifies "severe" incomplete paralysis as involving "marked" muscle atrophy.  The Board finds that it naturally follows that the next lower, "moderately severe" symptoms should include at least some muscle atrophy or other significant symptoms.  Thus, the Board places a high probative value on the evidence regarding muscle changes.

Moreover, the Board notes that the Veteran has not reported more than moderate pain and numbness bilaterally.  In this regard, a January 2007 private treatment record noted intermittent pain and numbness in left leg.  The August 2007 VA examination report which noted the Veteran's reports of constant low grade pain in the thighs.  The August 2010 private physician also noted the Veteran's "considerable pain."  However, a May 2012 VA outpatient treatment record noted that the Veteran denied numbness, pain, tingling, or discoloration in the lower extremities.  In October 2012, a VA outpatient treatment record noted the Veteran's report of numbness and a cool feeling in his right foot.  The October 2013 VA examination report noted Veteran's complaints of moderate pain and numbness.  During the October 2013 VA examination, he also reported mild intermittent pain on the right lower extremity and mild paresthesias or dysesthesias on both sides.  The Veteran reported that he had no intermittent pain on the left lower extremity but that he had moderate left lower extremity paresthesias and numbness.  He also reported that during low back flare-ups, he experienced left leg pain.

Further, EMG reports during the period have not demonstrated more than moderate radiculopathy in the lower extremities.  See September 2007 EMG report.  The September 2007 EMG report associated with the August 2007 VA examination revealed an impression of "polyphasic motor unit potential in right anterior tibialis possibly representing chronic L4 or L5 radiculopathy."  During the September 2007 evaluation, the Veteran reported numbness in his left foot but that his right foot was not so bad.

The Board has considered the Veteran's contention that a July 2010 private MRI report showed moderate to severe disk space narrowing at L4-5 and L5-S1, respectively, which causes impinging of the nerves on both left and right.  See August 2010 written statement with July 2010 MRI report attached.  The Board appreciates that such impingement affects the Veteran's radiculopathy, however, even considering the Veteran's statements and reviewing the medical evidence (including that evidence which the Veteran personally sent to the examiner), the October 2013 VA examiner only indicated that the Veteran had "mild" incomplete paralysis.  The Board also acknowledges that the October 2013 VA examiner attributed the Veteran's occasional foot drop symptoms to metabolic disorder and/or age-related neuroanatomical degeneration metabolic syndrome.  However, even applying the benefit of the doubt and attributing all of his lower extremity symptoms to the service-connected radiculopathy, the Board finds the symptoms manifest no more than moderate disability, bilaterally. 

The Board acknowledges the Veteran's contention that he is entitled to higher initial ratings for each lower extremity, however, for the reasons detailed above, the Board finds that moderately severe symptoms have not been shown.  Moreover, his subjective complaints have been considered in the evaluation of the disability.  However, in the absence of muscle atrophy, loss of muscle strength, and/or more significant pain, the Board finds that the Veteran's lower extremity disabilities are not manifested by "moderately severe" symptoms and do not warrant higher ratings for the same.  

Based on the foregoing, the Board finds that the claims for initial ratings in excess of 20 percent for each lower extremity are denied.

      c.  Other considerations

The Board has considered the Veteran's lay statements regarding the severity of his symptoms for each of the disabilities on appeal.  The Board finds that he is competent to report observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds his statements to be credible.  Bolstering his credibility is the Veteran's sworn testimony in which he clarified a portion of the October 2011 VA examination report regarding circumstances of his service because he did not want to mislead VA in pursuing his claim.  See T. page 6.  The Board appreciates the Veteran's candor and finds him to be credible.  However, the Board finds that the Veteran's statements simply support the ratings for moderate incomplete paralysis in both upper extremities and lower extremities.  

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for these disabilities.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111(2008).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Here, the Board finds that the ratings currently assigned for the "moderate" upper and lower extremity disabilities reasonably contemplate the extent and severity of the Veteran's symptoms of pain, tingling, numbness, decreased strength, difficulty reaching, absent reflexes, and motor loss.  Further, higher ratings are provided for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met with respect to any of the claims.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Consequently, referral of the claims for extra-schedular consideration is not warranted.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no upper or lower extremity impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, may be considered a component of a claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, however, the Veteran has not claimed to be unemployable due to his upper and lower extremity disabilities; in fact, he has consistently reported that he has been employed, retired, and/or a student, during the entire period on appeal.  See e.g. VA examination reports dated in August 2007, April 2009, June 2010, October 2011, and October 2013.  Even considering the August 2010 private physician's assessment that it may be unsafe for the Veteran to operate as a pilot, even as a hobby, such does not raise the issue of unemployability as there is no suggestion that the Veteran is unemployable in other occupations.  As the Veteran has not expressly raised the issue of entitlement to TDIU, and the record does not otherwise raise the Veteran's entitlement to a TDIU due to the upper and lower extremity disabilities, such matter need not be addressed. 

As the Veteran's symptoms have been consistent throughout the relevant appeal periods, the Board finds that there is no basis for staged rating of the Veteran's upper and lower extremity disabilities, pursuant to Hart.  Additionally, the Board herein grants an increased initial rating for the left upper extremity, to 30 percent, but no higher, for the entire period on appeal.  However, the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine and applied it where necessary.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The claim for a rating in excess of 40 percent for thoracic outlet syndrome of the right upper extremity is denied. 

An initial rating of 30 percent, but no higher, for brachial plexus neuropathy of the left upper extremity is granted subject to the laws and regulations governing payment of monetary benefits.

The claim for a rating in excess of 20 percent for radiculopathy of the right lower extremity is denied. 

The claim for a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


